      Case 2:19-cv-01171-JTM-KWR Document 68 Filed 11/20/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                 §     CIVIL ACTION NO. 19-1171
          Plaintiff                  §
                                     §
VERSUS                               §     JUDGE JANE TRICHE MILAZZO
                                     §
JEFF LANDRY, JAMES LEBLANC,          §
RANDY SMITH, ANGIE COOK,             §     MAGISTRATE KAREN WELLS ROBY
DENISE PORTER, WARREN                §
MONTGOMERY, and                      §
SCOTT PERILLOUX                      §
                  Defendants         §
 *****************************************************************************
     REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO DISMISS

MAY IT PLEASE THE COURT:

       Defendants, Denise Porter, Angelina Cook, and Sheriff Randy Smith respectfully submit

this reply memorandum in support of their second motion to dismiss, and they aver as follows:

                           OFFICIAL CAPACITY CLAIMS FAIL

       Plaintiff’s opposition memorandum (R. Doc. 65) fails to offer any substantive argument

which overcomes defendants’ position on the non-viability of plaintiff’s official capacity claims.

As outlined in defendants’ initial memorandum in support (R. Doc. 53-1), not only are the

constitutional provisions on which plaintiff relies for his claims largely inapplicable, plaintiff

fails to allege any constitutionally flawed “policy or custom” of the Sheriff that could be

considered a “policy or custom” to begin with.       Stated differently, plaintiff fails to allege

anything more than purported actions taken against his own personnot any ongoing,

constitutionally improper action of the Sheriff also applied against other persons such that it

could be considered a policy or custom. See Fraire v. Arlington, 957 F.2d 1268, 1278 (5th Cir.

1992) (allegations of isolated incidents are not sufficient to show a policy or custom).    Even


                                                1
462119/90429
      Case 2:19-cv-01171-JTM-KWR Document 68 Filed 11/20/19 Page 2 of 4



more (and unsurprisingly), plaintiff continues to be unable to explain how the action of the

Sheriff’s office in this matter is anything more than the Sheriff’s good faith response to

information provided to his office by the State of Louisianainformation which the Louisiana

First Circuit said could no longer be challenged. For these reasons, and as more fully explained

in defendants’ original memorandum in support, plaintiff’s official capacity claims against

movers should be dismissed with prejudice.

                         INDIVIDUAL CAPACITY CLAIMS FAIL

       Plaintiff fails to meet his burden of identifying clearly established case law, particularized

to the facts of this case, which establish that defendants violated the Constitution in an

objectively reasonable way. See White v. Pauly, 137 S. Ct. 548, 552 (2017). Consequently,

plaintiff fails to overcome the defense of qualified immunity. Indeed, plaintiff’s opposition

memorandum fails to even address defendants’ answeringin their original memorandum in

supportof the cases plaintiff relied upon in his amended complaint. Rather, his memorandum

largely just re-urges those same inadequate cases as being dispositive.

       Even more telling, while plaintiff’s amended complaint and memorandum contain

conclusory claims suggesting defendant deputies intentionally misrepresented information in

warrant affidavitsi.e. attempted a fraud upon the judge signing the warrantsplaintiff fails to

plead in his amended complaint any particulars of this purported fraud.            See FRCP 9(b)

(requiring more particular allegations regarding the circumstances of fraud). Indeed, the grand

sum of this alleged “fraud” appears to be the alleged representation by deputies that plaintiff is

subject to sex offender registry laws when plaintiff’s name does, in fact, appear on the state’s

sex offender registry. Such alleged acts do not violate any constitutional provision, let alone




                                                 2
462119/90429
      Case 2:19-cv-01171-JTM-KWR Document 68 Filed 11/20/19 Page 3 of 4



violate any clearly established case law, particularized to the facts of this case, under which

defendants’ acts could be considered objectively unreasonable.

       For these reasons, and as more fully explained in defendants’ original memorandum in

support, plaintiff’s individual capacity claims should be dismissed with prejudice.

                    DISMISSAL WITH PREJUDICE IS WARRANTED

       In light of the foregoing, plaintiff’s claims against Denise Porter, Angelina Cook, and

Sheriff Randy Smith should be dismissed with prejudice.

                                             Respectfully submitted,

                                             MILLING BENSON WOODWARD L.L.P.

                                             /s/ Chadwick W. Collings__________________
                                             CHADWICKW. COLLINGS, T.A.          # 25373
                                             THOMAS S. SCHNEIDAU                 # 33359
                                             CODY J. ACOSTA                       # 37005
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone: (985) 292-2000
                                             Facsimile:   (985) 292-2001
                                             ccollings@millinglaw.com
                                             tschneidau@millinglaw.com
                                             cacosta@millinglaw.com
                                             Counsel for Sheriff Randy Smith, Angie Cook,
                                             and Denise Porter




                                                3
462119/90429
      Case 2:19-cv-01171-JTM-KWR Document 68 Filed 11/20/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on November 19

2019, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established. Any unrepresented parties

appearing are being sent a copy of the above and foregoing through the U.S. Mail, postage

prepaid and properly addressed, on November 19, 2019.

                                  /s/ Chadwick W. Collings
                                   Chadwick W. Collings




                                              4
462119/90429
